Exhibit TECHNICAL COOPERATION AGREEMENT THIS AGREEMENT, entered into on August 10, 2009, by and between Membran-Flltrations-Technik GmbH, a corporation organized and existing under the laws of the Federal Republic of Germany, having its main office and place of business at Vitalisstr. 314, D-50829 Koln, Germany, thereafter named MFT, and Swiss-lndo Trade and Invest SA, a corporation organized and existing under the laws of Switzerland, having its place of business at Route de Fribourg 15, CH 1723 Marly, Switzerland thereafter named Swiss-lndo. WITNESSETH : WHEREAS, MFT is engaged in the manufacture and sale of Membrane Filtration Plant Products and WHEREAS, MFT has acquired and possesses valuable technical information on the design, manufacture, construction or assembly of Membrane Products; and WHEREAS, MFT has the right to use this technical information and industrial property rights and WHEREAS, Swiss-lndo desires to obtain and MFT is willing to transfer this information for manufacture, use and sell of the Membrane Products utilizing this technical information. NOW, THEREFORE in consideration of the premises and covenants herein set forth the parties hereto agree as follows: Article 1 Definitions As used in this Agreement, the following terms have the following meanings respectively: 1. "Membrane Products" are defined as MFT designed assembly of Microfiltration Ultrafiltration, Nanofiltration and Reverse Osmosis equipment fortreatinq water with membrane technology 2. 'Technical Information" means all the up to date technical knowledge know-how standard calculations, data and information developed or otherwise, patented or unpatented generally used by MFT pertaining to the manufacture use and sale of the Membrane Products. 3. "Industrial Property Rights" means any or all rights under patent, utility models and application thereof presently owned or during the term hereof acquired by MFT and/or which MFT has the right to control which are applicable to or may be used in manufacture of the Membrane Products. Article 2. Grant of Information 1.MFT hereby grants to Swiss-lndo the exclusive riqht to manufacture use and sell the Membrane Products using the Industrial Property Rights and Technical Information furnished by MFT. 2.Swiss-lndo shall manufacture the Membrane Products in the same quality as MFT. 3.Swiss-lndo agrees not to contest any of the patent and any of the Industrial Property Rights. 1 Article 3. Information 1.Upon written request of Swiss-lndo, MFT shall furnish personnel, engineering information with necessary drawings, technical data and price information on a breakdown basis in order to enable Swiss-lndo to build up a production and assembly line for producing membrane equipment. 2.To assist Swiss-lndo in marketing and selling the Membrane Products, MFT will furnish Swiss-lndo with one complete set of current materials, generally used by MFT for sales promotion, such as brochures, catalogues and technical data available form MFT, which cover the entire range of Membrane Products. Article 4. Technical Assistance and Services 1. MFT shall, as part of the Technical Information and against payment of the Technical Information Payment as provided in Article 6, supply Swiss-lndo with the following data for 3 standard plant sizes (5,13 and 42 m3 per hour) in order that Swiss-lndo may manufacture to their best advantage the Membrane Products without delay; (a)Drawings for designing, piping and instrumentation plans, and layouts (b)Specifications, (c)Materials list. (d)General calculation sheet, (e)Operating & instruction manuals, (f)Any other necessary technical data and know-how generally used by MFT. 2. MFT shall by request of Swiss-lndo help to arrange for the manufacturing facility of Swiss-lndo in Switzerland. MFT will on request of Swiss-lndo carry out design and operational training in Switzerland. MFT, within its possibilities without interfering with its ongoing business, shall arrange to make available qualified personnel for consultation with, and training of Swiss-lndo personnel. Cost for trips, meals, lodging, and other expenses of those MFT personnel shall be borne by Swiss-lndo. Swiss-lndo shall pay EUR 800. - (eight hundred) per day for each of those MFT personnel 3. MFT shall, by request of Swiss-lndo, made after consultation with MFT permit technical personnel designated by Swiss-lndo to have an opportunity to study, at reasonable times, the design and manufacture of the Membrane Products at MFT's place of business. MFT within its possibilities without interfering with its ongoing business, shall arrange to make available qualified personnel for consultation with, and training of such Swiss-lndo personnel. Cost for round trips, meals, lodging, and other expenses of personnel dispatched for training shall be borne by Swiss-lndo. Article 5. Payment 1. In consideration of the Technical Information and the Industrial Property Rights furnished by MFT to Swiss-lndo, Swiss-lndo shall pay to MFT the following compensation in the amount and in the manner specified below. (a) Initial Payment Swiss-lndo shall pay MFT an initial payment in the amount of EUR 250.000. -(twohundredfivtythousand) (herein referred to as the Initial Payment). The Initial Payment shall be made within 30 working days from the date this Agreement is entered. 2 (b) Royalty Swiss-lndo shall pay Royalty of 3 % (three percent) of the net selling price (herein referred to as the Royalty for each sale of the Membrane Products (herein referred to as the Net Selling Price). A minimum royalty payable at the beginning of each calendar of EUR 30.000 year shall be due. The agreed percentage royalty will be accounted against the minimum Royalty payable in such year. The overlapping percentage royalty will be due at the end of every accounting month. 2.The Net Selling Price shall be the gross invoice price of Membrane Products sold or otherwise disposed of by Swiss-lndo in normal, bonafide, commercial transaction without any deduction 3.All payments due under this Article shall be made in EURO currency. 4.All direct taxes, such as sale or value added tax payable on the Initial Payment, Minimum Royalty or Royalty shall be borne by Swiss-lndo. Article 6. Supply of components, parts and raw materials Upon Swiss-indo's written request, MFT shall supply components, parts and raw materials to Swiss-lndo in due time and at reasonable and competitive prices. Article 7. Consultancy Services 1.Upon Swiss-lndo's written request, MFT shall provide consultancy services to Swiss-lndo by M. Hans-Ulrich Hubbel. 2.Cost for trips, meals, lodging, and other expenses linked to these services and aqreed by Swiss-lndo shall be borne by Swiss-lndo. 3.Swiss-lndo shall pay EUR 2000.- (two thousand) per day of consultancy time of M.
